Citation Nr: 9925929	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-14 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychophysiological headaches.

(The issue of entitlement to reimbursement or payment of 
unauthorized private medical services incurred at Memorial 
Medical Center in January 1997 will be considered in a 
separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from January to August 
1953.

In a decision dated in March 1959, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for an eye disability.  A March 1979 Board 
decision denied service connection for psychophysiological 
headaches with mental deficiency.  By decision in February 
1991, the Board held that the evidence submitted since the 
March 1959 decision did not provide a new factual basis, and 
the claim for service connection for an eye disability 
remained denied.  In May 1993, the veteran sought to reopen 
his claims for service connection for an eye disorder and 
headaches.  The Regional Office (RO), in a letter dated in 
August 1993, advised the veteran that his claim had been 
denied.  This case was previously before the Board in 
September 1996 and in January 1998, and was remanded for 
clarification of the veteran's representative and additional 
development of the record.  As the requested actions have 
been accomplished, the case is again before the Board for 
appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 






FINDINGS OF FACT

1. By decisions in March 1959 and February 1991, the Board 
denied service connection for an eye disorder.

2. The evidence added to the record since the February 1991 
decision includes private and VA medical records, and this 
evidence, which has not been previously considered, bears 
directly and substantially on the issue before the Board.

3. The service medical records show that the only eye problem 
for which the veteran was seen involved refractive error.

4. An acquired eye disability, to include glaucoma, was 
initially manifested many years after service, and there 
is no competent medical evidence linking any current eye 
disability to service.

5. In a decision dated in March 1979, the Board held that the 
veteran's headaches, regardless of their etiology, had 
existed prior to service, and had not increased in 
severity during service.

6. The evidence added to the record since the March 1979 
decision is cumulative of the evidence previously 
considered and is not so significant that it must be 
considered in order to decide fairly the merits of the 
claim.


CONCLUSIONS OF LAW

1. The evidence received since the February 1991 Board 
decision which denied service connection for an eye 
disorder is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for an eye 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

3. The evidence received since the March 1979 Board decision 
which denied service connection for psychophysiological 
headaches is not new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

4. The March 1979 decision of the Board denying service 
connection for psychophysiological headaches is final and 
the claim is not reopened.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that the Department of Veterans Affairs 
(VA) is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim for service connection for an eye 
disability is the February 1991 Board decision, and the last 
final disallowance of the claim for service connection for 
headaches is the March 1979 decision of the Board.  38 
U.S.C.A. § 7105.  Therefore, the Board must review, in light 
of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
those determinations.  The prior evidence of record is 
vitally important in determining newness and materiality for 
the purposes of deciding whether to reopen a claim.  Id.

The "old" evidence 

The service medical records disclose that the veteran was 
seen in April 1953 and reported that his eyes were bothering 
him.  Visual acuity was 20/30 in the right eye and 20/20 in 
the left eye.  He was seen five days later and it was 
indicated that he had an eye refraction two days earlier.  
His eyes were still widely dilated and fixed.  He was 
referred to the eye clinic where he was seen the next day.  
It was stated that he had had a physiological reaction to 
0.1% scopolamine drops.  The following day the veteran's 
pupils were a little smaller.  The veteran complained of 
headaches in March and April 1953.

The veteran was referred from the eye, ear, nose and throat 
clinic in June 1953 to the neuropsychiatric clinic for 
complaints of occipital headaches which he attributed to a 
blow to the head he sustained when he was in high school.  
The veteran related that he was unconscious following the 
injury and had epileptiform seizures thereafter.  His last 
episode was one year earlier.  He stated that his headaches 
seemed to come during the day and were worse in the 
afternoon.  It was noted that a review of eye studies 
revealed no appreciable error of refraction.  Further 
examination revealed temporal pallor of discs, exophoria for 
distance, right hyperphoria, exophoria for near and right 
hyperphoria for near.  It was indicated that the phorias as 
described could be responsible for some of the veteran's 
complaints.  

When seen in the neuropsychiatric clinic in June 1953, the 
veteran reported that he had been having occipital headaches 
since 1951 when he was hit on the back of his head with a 
soda bottle.  This occurred in the afternoon, and he remained 
unconscious until midnight.  He related that his headaches 
usually begin hurting around noon and hurt until he went to 
sleep.  The headaches were more intense between 3:30 P.M and 
4:00 P.M. and when he woke up in the morning, he had no 
headache at all.  His headaches had been this way since he 
completed the first eight weeks of basic training.  On 
examination of the cranial nerves, there was some mild 
dancing-type nystagmus on looking upward.  The examiner 
stated that this might not be true nystagmus, but might 
merely be nystagmoid movements because at the same time the 
veteran constantly blinked his eyes and was flinching and 
jerking his face about.  The examiner commented that a 
definite impression was difficult, but the differential 
diagnoses centered on epilepsy, grand mal and possible 
cerebral injury.  

On the discharge examination in August 1953, the eyes, 
pupils, ocular motility, an ophthalmoscopic examination and a 
neurological evaluation were normal.  Visual acuity was 20/30 
minus one in the right eye and 20/20 minus one in the left 
eye.  

In July 1958, a private physician reported that the veteran's 
records for several years had been reviewed, and showed 
records for refraction and fitting of glasses.

On VA neuropsychiatric examination in August 1958, the 
veteran reported that his eyes and head gave him a lot of 
trouble.  He stated that his headaches seemed to be mostly in 
the back of his head.  He indicated that he did not know how 
long his symptoms had been present, but that it had been a 
good while.  Following an examination, the pertinent 
diagnosis was that no neurological disorder was found.

A VA eye examination was conducted in August 1958.  The 
veteran noted that he had been struck on the head by a piece 
of timber in November 1957.  His head was injured, he was 
knocked unconscious and the left eye was also injured.  An 
examination of the right eye showed that the lids were 
normal.  The conjunctiva, lens and cornea were clear.  The 
iris was normal, as was the fundus.  Vision was 20/50, 
correctable to 20/20.  Tension was normal to palpation.  An 
examination of the left eye revealed that the lids were 
normal and the conjunctiva clear.  The cornea showed three 
maculae in the quadrant from 6 to 9.  Another small scar 
could only be seen with the slit lamp.  The fundus was 
normal.  Vision was 20/50, correctable to 20/20.  Tension was 
normal to palpation.  The diagnoses were three maculae of the 
cornea of the left eye, and one very small epithelial scar 
which could be seen only with a slit lamp, and bilateral 
mixed astigmatism.  

The veteran was hospitalized in a VA facility in November 
1971.  He complained of frequent occipital headaches for the 
previous three years.  In the past six months, the headaches 
had been fairly constant.  The veteran related that the 
headaches were aggravated by nervous tension, noises and 
excitement.  An X-ray of the skull was normal.  No pertinent 
diagnosis was made.  It was noted that his functional 
symptoms of headache had improved.

The veteran was seen in a private facility in August 1974 for 
a severe headache.  The diagnosis was headache of unknown 
etiology.

The veteran was hospitalized by the VA from February to May 
1976.  The records show that he complained of headaches of 22 
years.  The hospital records also indicate that he reported 
that he developed headaches in service.  He related that he 
was hospitalized during service and ultimately discharged.  
It was noted that he suffered a concussion on the job in 
1968.  On examination, the fundi were benign.

In a letter dated in December 1989, the veteran stated that 
his son-in-law heard the veteran's eye doctor at the VA tell 
him that he was service-connected.  

The Board decisions of March 1979 and February 1991

By decision in March 1979, the Board denied service 
connection for psychophysiological headaches with mental 
deficiency.  It was indicated in the determination that the 
headaches were present prior to service, and had not 
increased in severity during service.  

In its February 1991 decision, the Board held that the 
evidence submitted by the veteran did not establish a new 
factual basis, and the previous decision, which denied 
service connection for an eye disorder, remained final.  

The additional evidence 

Voluminous private and VA medical records dated from 1989 to 
1998 have been associated with the claims folder.  It was 
reported in December 1989 that the veteran's eye was hurting 
and that he went to the VA for glaucoma evaluation.  Private 
medical records dated in April 1994 reflect a 6-7 year 
history of glaucoma.  In July 1995, the veteran reported 
chronic headaches since a motor vehicle accident the previous 
March.  In January 1997, the veteran reported that his 
headaches had their onset forty years earlier.  

A summary of VA progress notes dated in October 1997 has been 
associated with the claims folder.  It was indicated that in 
May 1991, the veteran's headaches were worsening.  They had 
begun after a trauma in 1972.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

In order to establish aggravation of a pre-existing disorder, 
clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preserve disability underwent an increase in severity during 
service.  This includes medical facts and principles, which 
are to be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306 (1998).

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening of the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

Initially, the Board notes that the veteran's claim for 
service connection for an eye disorder was originally denied 
in March 1959 on the basis that the only eye disability shown 
in service was refractive error.  It was noted in that 
determination that the veteran sustained an injury to the 
left eye following his discharge from service.  Subsequently, 
by decision in February 1991, the Board concluded that the 
evidence submitted since the previous determination did not 
provide a new factual basis that would support a grant of the 
appeal.  

The evidence received since the most recent Board decision 
includes VA and private medical records, which establish that 
the veteran now has glaucoma.  This evidence is new, inasmuch 
as it was not previously of record.  In addition, it 
obviously bears directly and substantially on the question 
before the Board, that is, whether the veteran has an eye 
disorder related to service.  The fact that the veteran has 
submitted evidence demonstrating the presence of an acquired 
eye disability is of such significance that it must be 
considered in order to fairly adjudicate the claim.  
Accordingly, the Board finds that the additional evidence of 
record is new and material, warranting reopening of the claim 
for service connection for an eye disorder.  

Since the Board has determined that the evidence submitted 
with respect to the attempt to reopen the claim for service 
connection for an eye disability is new and material, the 
next question which must be resolved is whether the claim is 
well grounded.  See Elkins, 12 Vet. App. 209.  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

A review of the entire evidence of record shows that the 
veteran was seen during service for refractive error.  It was 
reported in April 1953 that he had a psychological reaction 
to eyedrops.  The separation examination disclosed visual 
acuity of 20/30 minus one in the right eye and 20/20 in the 
left eye.  The eyes were normal on clinical evaluation.  When 
he was examined by the VA in August 1958, the veteran related 
that he had injured his eye in November 1957.  It was noted 
that he had three maculae in the left eye, as well as mixed 
astigmatism in each eye.  

As noted above, the earliest indication that the veteran has 
glaucoma was a reference in a private medical record dated in 
December 1989 reflecting that he went to the VA for an 
evaluation for a glaucoma evaluation.  The fact remains, 
however, that there is no competent medical evidence linking 
glaucoma, or any other acquired eye disability, to service.  
The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, the veteran's lay assertions to the effect 
that he has an eye disability which is related to service are 
neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.  The only evidence in 
support of the veteran's claim consists of statements made in 
his own behalf.  While the veteran has asserted that his 
current eye disability is related to service, as a lay 
person, he lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board concludes, therefore, that the veteran's claim for 
service connection for an eye disorder is not well grounded.  

In March 1979, the Board issued a decision which denied the 
veteran's claim for service connection for 
psychophysiological headaches on the basis that they were 
present prior to service, and had not increased in severity 
therein.  

The Board acknowledges that extensive private and VA medical 
records have been associated with the claims folder in 
conjunction with the veteran's attempt to reopen his claim 
for service connection for headaches.  While some records 
indicate that the veteran related that his headaches began 
after a trauma in 1972, others, including a report in January 
1997 reflect a forty-year history of headaches.  The Board 
points out that a history of headaches dating to service is 
consistent with the record and fails to address the 
underlying issue, that is, whether the veteran's preexisting 
headaches increased in severity during service.  The 
additional evidence merely confirms the presence, many years 
after service, of headaches.  No competent medical evidence 
has been submitted which demonstrates that the veteran's 
headaches became worse in service.  The only evidence to that 
effect is the continued assertions of the veteran.  His 
allegations are repetitive and cumulative of similar claims 
of record at the time of the previous Board decision.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation, or in this 
case, of aggravation of a preexisting disease, cannot suffice 
to reopen a claim under 38 U.S.C. 5108."  

In summary, the Board finds that the additional evidence 
submitted in support of the veteran's claim is merely 
cumulative and not new and material.  Therefore, the claim is 
not reopened, and the Board's decision of March 1979 denying 
service connection for psychophysiological headaches remains 
final and the benefits sought on appeal remain denied.

An additional question which must be addressed by the Board 
is whether a remand is required in light of the revised 
standards concerning the reopening of claims recently 
promulgated by the Court.  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998); Fossie v. Brown, 12 Vet. App. 1 (1998); 
Winters, 12 Vet. App. 203; and Elkins, 12 Vet. App. 209.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard, 4 Vet. 
App. 384.

In this regard, the Board notes that in Vargas-Gonzalez v. 
West, 12 Vet. App. 63 (1998), the Court concluded that a 
remand would not be necessary in very similar circumstances 
because the underlying claim was not well grounded.  
Similarly, in this case, given the absence of evidence 
linking any eye disability to service, or which suggests that 
the veteran's preexisting headaches increased in severity 
during service, a remand is inappropriate.  The Board further 
observes that the regulation in question, 38 C.F.R. § 3.156, 
has not changed and that the veteran has received that 
regulation and has been accorded ample opportunity to present 
evidence and argument pertaining thereto.  Accordingly, the 
Board concludes that the reasons for remand discussed in 
Bernard are inapplicable to the issues discussed in this 
case.

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claims as to the issue of 
entitlement to service connection for an eye disability and 
headaches.  In essence, what is required is competent medical 
evidence which documents that the veteran's headaches 
increased in severity during service, and which links the 
currently claimed eye disability to the veteran's service or 
any incident thereof.



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an eye 
disorder and, to this extent, the appeal is granted.  

Service connection for an eye disorder is denied.

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
psychophysiological headaches, the appeal is denied.  






		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals






